Citation Nr: 0409459	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  02-16 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an increased (compensable) rating for healed 
scar, occipital area, residual of lacerated wound.


REPRESENTATION

Appellant represented by:	American Veterans Committee


WITNESSES AT HEARING ON APPEAL

Appellant and nephew


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The appellant had recognized service with the New Philippine 
Scouts from July 1946 to April 1949.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision of the 
Manila, Philippines, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied an increased rating for 
healed scar, occipital area, residual of lacerated wound 
(hereinafter scar disability). 

The veteran testified before the undersigned at a September 
2003 hearing at the RO.  A copy of the transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  All pertinent notification and evidentiary development 
necessary for equitable disposition of the issues have been 
accomplished.

2. Prior to August 30, 2002, the veteran's service-connected 
scar disability was productive of no more than slight 
disfigurement.

3.  Effective August 30, 2002, the veteran's service-
connected scar exhibits one characteristic of disfigurement, 
in that it is at least one-quarter inch (0.6 cm.) wide at its 
widest part; disfigurement of the head equal to visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, or; with two or 
three characteristics of disfigurement, are not shown.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
healed scar, occipital area, residual of lacerated wound, 
prior to August 30, 2002, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (as in effect prior to August 30, 2002). 

2.  The schedular criteria for an evaluation of 10 percent 
for healed scar, occipital area, residual of lacerated wound, 
effective August 30, 2002, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (as in effect from August 30, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the rating decisions, 
statements of the case and supplements thereto and RO 
correspondence including letters dated in August 2000, May 
2002, and a VCAA letter of August 2003,  the veteran has been 
informed of the evidence and information necessary to 
substantiate his claims, the information required from him in 
order for VA to obtain evidence and information in support of 
his claim, the assistance that VA would provide in obtaining 
evidence and information on his behalf.  In addition, VA is 
required to notify the claimant to submit any pertinent 
evidence in his possession. The veteran was informed of the 
evidence that would be pertinent to his claims and requested 
to submit such evidence or provide the information necessary 
to enable the RO to obtain such evidence, and was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App., Jan. 13, 
2004).  

Additionally, the veteran has been afforded appropriate VA 
examination and medical opinion adequate for rating his 
disability.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the present claims, and the Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

The Board notes that the rating criteria governing 
disabilities of the skin were amended during the pendency of 
this appeal. See 67 Fed. Reg. 45,590 through 45,599 (July 31, 
2002).  Given the grant of benefits as set forth below, the 
Board is of the opinion that any deficiencies in the RO's 
development and consideration of this claim under the VCAA 
and the implementing regulations amount to no more than 
harmless errors and that further delay in the resolution of 
this claim to correct such deficiencies is not warranted, 
particularly in view of the fact that this claim has been 
pending since 2000, and considering the veteran's age.  
Accordingly, the Board is satisfied that no further action is 
required under the VCAA or the implementing regulations and 
will proceed with adjudication of the claim.

II.  Factual Background

Service connection was granted in July 1986 for healed scar, 
occipital area, residual of lacerated wound (hereinafter scar 
disability), as a result of an injury sustained in December 
1948 when the veteran was struck by a board while working 
near a power saw mill unit during service in Okinawa. The 
disability was assigned a noncompensable rating, effective 
from August 5, 1985.  In June 2000, the veteran filed a claim 
for an increased rating for the scar disability. He asserted 
that he was suffering from pain and dizziness as a result of 
the scar.

VA examination in June 1986, conducted in conjunction with 
the veteran's original claim for service connection, revealed 
a healed scar over the left occipital area, allegedly the 
residual of a lacerated wound.  It measured 1 and 1/2 inches by 
1/2 inch in area, and was described by the examiner as slightly 
elevated and nontender.  

On September 2000 compensation and pension VA examination, 
the examiner noted review of the claims folder. Physical 
examination revealed a scar in the left occipital area, 3 cm 
by 3 cm, mildly elevated, of smooth texture. The examiner 
noted that the scar was light flesh colored. Disfigurement, 
inflammation, edema, keloid formation, underlying tissue 
loss, limitation of function by scar, tenderness, and 
adherence were all noted as negative. Diagnosis was healed 
scars, occipital area, residual of lacerated wound.

In conjunction with the examination, a color photograph was 
taken, showing a scar on the left occipital area.

On September 2000 neurological examination, the examiner 
noted review of the veteran's claim file. The veteran 
complained of pain in the left post-occipital area, 
headaches, and dizziness since 1986, on and off, which he 
attributed to his scar.  The veteran was noted as slow in 
answering questions, awake, and coherent. There were no 
cerebellar or cranial nerve deficits, and no nystagmus, 
papilledema, or optic atrophy.  Motor and sensory reflexes 
were intact.  DTR's were positive on all fours, and there 
were no pathological reflexes.  The examiner opined that the 
post-auricular pain, dizziness and headache complained of 
were not due to the occipital wound because the scar on the 
said area was superficial, and had been there for decades 
already.

In a September 2003 hearing at the RO before the undersigned, 
the veteran testified to the effect that he has pain and 
headaches related to the scar, especially in the cold months 
beginning in September, for which he takes pain relievers, 
sometimes on a daily basis.


III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where an increase 
in an existing disability rating based on established 
entitlement to compensation is at issue, the present level of 
disability is the primary concern. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned. 38 C.F.R. § 
4.7.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board observes that the diagnostic criteria for 
evaluating skin disabilities were revised, effective August 
30, 2002. See 67 Fed. Reg. 49,590-99 (July 31, 2002); see 
also corrections at 67 Fed. Reg. 58,448 (September 16, 2002) 
and 67 Fed. Reg. 62,889 (October 9, 1992).  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, VA has a duty to adjudicate the claim 
only under the former criteria for any period prior to the 
effective date of the new provisions, and to consider the 
revised criteria for the period beginning on the effective 
date of the new provisions.  See Wanner v. Principi, 17 Vet. 
App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

In this case, the veteran filed his claim for an increased 
rating in June 2000, prior to the revision of the schedular 
criteria for rating skin disabilities.  The veteran's 
service-connected rating disability is currently rated as 0 
percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7800, as in effect prior to August 30, 2002.  

Under the former schedular criteria, Diagnostic Code (DC) 
7800 provides a 0 percent evaluation for slightly disfiguring 
scars of the head, face, or neck; a 10 percent evaluation for 
moderate, disfiguring scars of the head, face, or neck; a 30 
percent evaluation for severely disfiguring, scars, 
especially if productive of a marked and unsightly deformity 
of the eyelids, lips, or auricles; and a 50 percent 
evaluation for disfiguring scars of the head, face or neck 
which are complete or exceptionally repugnant deformity of 
one side of the face or when there is marked or repugnant 
bilateral disfigurement.

Under the new criteria for skin disorders, DC 7800, effective 
August 30, 2002, disfigurement of the head, face, or neck, 
warrants a 10 percent evaluation, with one characteristic of 
disfigurement. A 30 percent evaluation requires visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or; with two or three characteristics of disfigurement. 
A 50 percent evaluation requires visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement. An 80 percent 
evaluation requires the visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.

The 8 characteristics of disfigurement, for purposes of 
evaluation under revised 38 C.F.R. § 4.118, are: Scar 5 or 
more inches (13 or more cm.) in length; scar at least one- 
quarter inch (0.6 cm.) wide at widest part; surface contour 
of scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). It is also noted that 
consideration should be made of unretouched color photographs 
when evaluating under the criteria.

Applying the former criteria for the period prior to the 
effective date of the revised ratings, August 30, 2002, the 
Board finds that a compensable rating is not warranted as 
there is no competent medical evidence of more than slight 
disfigurement in the veteran's most recent September 2000 VA 
examinations. In fact, the skin examiner actually found that 
there was no disfigurement due to the scar.  Moreover, the VA 
neurological examiner determined that neurological symptoms 
described by the veteran were not attributable to his 
residual scar disability.  

The Board has also considered other codes that may apply to 
afford the veteran a higher initial evaluation under the 
former criteria listed under 38 C.F.R. § 4.118. However, 
there is no evidence of scars which restrict movement of 
affected parts, or which are tender or painful, as required 
for a higher rating under DCs 7804 or 7805.
Accordingly, even affording the veteran the benefit of all 
reasonable doubt, there is no basis for assignment of a 
compensable evaluation under the former criteria.

With application of the revised regulations, effective August 
30, 2002, the Board finds a compensable rating is 
appropriate.  The objective evidence of record identified the 
scar as 3cm x 3cm in size and, thus, one characteristic of 
disfigurement is shown in that the scar is at least 1/4 inch 
(0.6 cm) wide at its widest part.  Accordingly, assignment of 
a 10 percent rating is warranted as of the effective date of 
the revised criteria, August 30, 2002, on the basis of the 
presence of one characteristic of disfigurement.  However, a 
higher rating is unwarranted since visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features or with two or three 
characteristics of disfigurement are not shown.  In this 
regard, the Board notes that another characteristic of 
disfigurement defined by the applicable regulation is 
"surface contour of scar elevated or depressed on 
palpation."  The June 1986 and September 2000 VA 
examinations noted the scar to be, respectively, "slightly" 
and "mildly" elevated.  However, the Board has also taken 
into consideration the color photograph taken at the time of 
the September 2000 VA examination, the examiner's own 
findings at that examination that the scar was of smooth 
texture and was not disfiguring, and the opportunity for 
close observation by the undersigned during the veteran's 
personal appearance before the undersigned for a travel board 
hearing in September 2003.  In consideration of the 
foregoing, the Board finds that a second characteristic of 
disfigurement, based on elevation or depression of the 
surface contour of the scar on palpation, has not been 
demonstrated.  

Accordingly, the Board finds that assignment of a 10 percent, 
but not higher, rating is warranted for the veteran's 
service-connected left occipital area scar, based on the 
revised rating criteria.  As noted above, if the revised 
version of the regulation is more favorable, as is the case 
here, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change. Thus the increased 30 percent rating is 
applicable only for the period beginning with the effective 
date of the revised regulations, August 30, 2002.

Extra-schedular

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration. An extra- 
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable. 38 C.F.R. 
§ 3.321(b)(1) (2002). The Board finds no objective evidence 
that this is the case, and concludes that referral of this 
case for extra-schedular consideration is not in order.


ORDER

Entitlement to a compensable rating for healed scar, 
occipital area, residual of lacerated wound, for the period 
prior to August 30, 2002, is denied.

Entitlement to a 10 percent rating for healed scar, occipital 
area, residual of lacerated wound, for the period effective 
August 30, 2002, is granted, subject to the regulations 
governing the payment of VA monetary benefits.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



